491 F.2d 727
William J. DORMAN, Petitioner-Appellee,v.Louie L. WAINWRIGHT, Director, Florida Division ofCorrections, Respondent-Appellant.No. 73-2058 Summary Calendar.**Rule 18, 5 Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431F.2d 409.
United States Court of Appeals, Fifth Circuit.
March 25, 1974.

Appeal from the United States District Court for the Northern District of Florida; Winston E. Arnow, Chief Judge.
Robert L. Shevin, Atty. Gen., Wallace E. Allbritton, Enoch J. Whitney, Asst. Attys.  Gen., Tallahassee, Fla., for respondent-appellant.
James R. Pierce, Gainesville, Fla.  (Court-appointed), for petitioner-appellee.
Before GEWIN, GODBOLD and CLARK, Circuit Judges.
PER CURIAM:


1
The order of the District Court granting the writ of habeas corpus is reversed.  Wainwright v. Stone, 414 U.S. 21, 94 S. Ct. 190, 38 L. Ed. 2d 179 (1973).